 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARTHELL DAVID JEYS,                              Case No. 1:18-cv-01212-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DIRECTING DEFENDANT TO RE-
                                                        FILE DISPOSITIVE DOCUMENTS
13           v.
                                                        (ECF No. 26)
14    BATRA,
                                                        FOURTEEN (14) DAY DEADLINE
15                       Defendant.
16

17          Plaintiff Carthell David Jeys (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On October 8, 2019, the

19   parties participated in a settlement conference before Magistrate Judge Stanley A. Boone. Based

20   on the settlement, the Court vacated all pending dates and directed the parties to file dispositive

21   documents within thirty (30) days. (ECF Nos. 24, 25.)

22          On November 8, 2019, counsel for Defendant Batra filed a notice of voluntary dismissal

23   with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), signed by Plaintiff on

24   October 14, 2019. (ECF No. 26.) Counsel for Defendant Batra did not sign the notice.

25          “[U]nder Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss his

26   action prior to service by the defendant of an answer or a motion for summary judgment.”

27   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

28   (quotation and citation omitted). As Defendant Batra filed an answer in this action on June 21,
                                                        1
 1   2019, (ECF No. 17), it appears the parties intended to dismiss this action pursuant to Rule

 2   41(a)(1)(A)(ii), which requires a stipulation of dismissal signed by all parties who have appeared

 3   in this action. As Plaintiff has already signed the dispositive documents, only the signature of

 4   defense counsel is needed.

 5          Accordingly, Defendant Batra is HEREBY ORDERED to re-file the October 14, 2019

 6   dispositive documents, including the signature of defense counsel. The revised dispositive

 7   documents shall be filed within fourteen (14) days from the date of service of this order.

 8
     IT IS SO ORDERED.
 9

10      Dated:     November 12, 2019                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
